DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2. 	The information disclosure statements (IDS) submitted on December 29th 2020 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett et al (US 2015/0119840; “Bennett 2”; embodiment 2 beginning at para. [0157]).
Regarding claim 1, Bennett 2 discloses a method for manufacturing absorbent articles (902; para. [0008], [0157]), the method comprising:
delivering (1006) a continuous web of liquid impermeable backsheet material (1004) in a machine direction (1001; Fig. 16; para. [0158]);
1014) a continuous web of liquid permeable bodyside liner material (1012) in the machine direction (1001; Fig. 16; para. [0161]);
providing a plurality of absorbent structures (1008; para. [0159]);
attaching the web of backsheet material (1004) to the web of bodyside liner material (1012; para. [0161]) such that the absorbent structures (1008) are interposed between the web of backsheet material (1004) and the web of bodyside liner material (1012; Fig. 16);
delivering (930) a continuous web of first waist elastic material (926) in the cross-machine direction (1003; Fig. 16; para. [0163]);
cutting the web of first waist elastic material (926) to form a plurality of discrete first waist elastic members (936; para. [0165]);
attaching the first waist elastic members (936) to the web of bodyside liner material (1012) in the cross-machine direction (1003; Fig. 16; para. [0167]);
delivering (932) a continuous web of second waist elastic material (928) in the cross-machine direction (1003; Fig. 16; para. [0163]);
cutting the web of second waist elastic material (928) to form a plurality of discrete second waist elastic members (940; para. [0168]); and
attaching the second waist elastic members (940) to the web of backsheet material (1004) in the cross-machine direction (1003; Fig. 16; para. [0169]) such that the webs of backsheet material (1004) and bodyside liner material (1012) are interposed between one of the first waist elastic members (936) and a respective one of the second waist elastic members (940; Fig. 16).
Regarding claim 2, Bennett 2 discloses wherein attaching the web of backsheet material (1004) to the web of bodyside liner material (1012) forms a 1020; Fig. 16; para. [0161]), the method further comprising cutting the web assembly (1020) along a mid-line of at least one of the first (936) and second waist elastic members (940) to form two absorbent articles (1002; Fig. 16; para. [0170]) with each of the absorbent articles (1002) having at least one bodyside waist elastic member (694, 696) and at least one garment-side waist elastic member (698, 700; para. [0170]).
Regarding claim 3, Bennett 2 discloses wherein attaching the web of backsheet material (1004) to the web of bodyside liner material (1012) forms a continuous web assembly (1020; Fig. 16; para. [0161]), the method further comprising:
registering one of the discrete segments of first waist elastic material (936) and second waist elastic material with the web assembly (1020; Fig. 16; para. [0166]; and 
registering the other of the discrete segments of first waist elastic material and second waist elastic material (940) with the discrete segment of waist elastic material (936) registered with the web assembly (1020; para. [0168]).
Regarding claim 4, Bennett 2 discloses wherein the web of backsheet material (1004) includes laterally opposing side edges (para. [0168] discloses the web assembly having laterally opposing side edges; however, the web assembly includes the backsheet, as depicted in Fig. 16. The backsheet and the body liner material lineup; therefore, the laterally opposing side edges of the backsheet are in the same position as the laterally opposing side edges of the web assembly), each second waist elastic member (940) includes laterally opposing side edges (para. [0168]), and attaching the second waist 940) includes attaching the second waist elastic members (940) to the web of backsheet material (1004; Fig. 16; para. [0169]) such that the side edges of the second waist elastic members (940) are substantially aligned with the side edges of the web of backsheet material (para. [0168]).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 5-10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al (US 2015/0119840; “Bennett 2”; embodiment 2 beginning at para. [0157]) in view of Bennett et al (US 2015/0119840; “Bennett 1; embodiment 1 beginning at para. [0141]). 
Regarding claim 5, Bennett 2 discloses wherein the first waist elastic members (936) are attached to the web of bodyside liner material (1012) in the cross-machine direction (1003; Fig. 16; para. [0167]), and the second waist elastic members (940) are attached to the web of backsheet material (1004) in the cross-machine direction (1003; Fig. 16; para. [0169]).
Bennett 2 fails to disclose wherein the first waist elastic members are attached under a greater amount of elongation than the second waist elastic members.
936) are attached under a greater amount of elongation than a second waist elastic members (940; para. [0153]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the first and second waist elastic members, as taught by Bennett 2 by having provided the varying elongation, as taught by Bennett 1, in order to have the waist elastic members curl inward toward he wearer when placed under tension, thereby providing a body conforming shape (para. [0153]).
Regarding claim 6, Bennett discloses a method for manufacturing absorbent articles (1002; para. [0008], [0157]), the method comprising:
providing an absorbent assembly (1008, 1012) including a liquid permeable bodyside liner (1012), and an absorbent structure (1008) underlying the bodyside liner material (1012; Fig. 16);
delivering (1006) a continuous web of chassis material (1004) having a body-facing side (in the instant case the body-facing side is the side facing up, towards the end user who will be wearing the absorbent article) and a garment-facing side (1024; Fig. 16);
attaching the absorbent assembly (1008, 1012) to the web of chassis material (1004; para. [0160], [0161]) to form a continuous web assembly (1020);
pre-tensioning a first waist elastic material (926; para. [0163]);
attaching a discrete segment of the first waist elastic material (936; para. [0165]) while pre-tensioned (para. [0163]) to at least one of the body-facing 1004) and the absorbent assembly (1008, 1012; para. [0167]) such that the discrete segment is attached in an elongated state;
pre-tensioning a second waist elastic material (928; para. [0163]);
attaching a discrete segment of the second waist elastic material (940; para. [0168]) while pre-tensioned (para. [0163]) to the garment-facing side of the chassis (1004; para. [0169]) such that the chassis (1004) is interposed between the discrete segments of first (926) and second waist elastic materials (940); and
cutting (946) the web assembly (1020) to form a plurality of absorbent articles (1002; para. [0170]).
Bennett 2 fails to disclose such that the discrete segment of the second waist elastic material is attached in an elongated state.
However, Bennett 1 teaches a discrete segment of a second waist elastic material (940) is attached in an elongated state (para. [0153]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the second waist elastic members, as taught by Bennett 2 by having provided the elongated state, as taught by Bennett 1, in order to have the waist elastic members curl inward toward he wearer when placed under tension, thereby providing a body conforming shape (para. [0153]).
Regarding claim 7, Bennett 2 discloses pre-tensioning a first waist elastic material (926; para. [0163]), and pre-tensioning a second waist elastic material (928; para. [0163]).

However, Bennett 1 teaches wherein pre-tensioning a first waist elastic material (926; para. [0153]) comprises stretching the first waist elastic material (926) at less than about 60 percent elongation of the length of the discrete segment (936) prior to being attached to at least one of the chassis material (1004) and the absorbent assembly (1008, 1012; para. [0153]), and wherein pre-tensioning a second waist elastic material (928) comprises stretching the second waist elastic material (928) at less than about 60 percent elongation of the length of the discrete segment (940) prior to being attached to at least one of the chassis material (1004) and the absorbent assembly (1008, 1012; para. 0153]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the first and second waist elastic members, as taught by Bennett 2 by having provided the at less than about 60% elongation, as taught by Bennett 1, in order to have the waist elastic members curl inward toward he wearer when placed under tension, thereby providing a body conforming shape (para. [0153]).
Regarding claim 8, Bennett 2 discloses pre-tensioning a first waist elastic material (926; para. [0163]).
Bennett 2 fails to disclose wherein pre-tensioning a first waist elastic material comprises stretching the first waist elastic material (926) to a greater elongation percentage than the second waist elastic material (928) prior to being attached to at least one of the chassis material (1004) and the absorbent assembly (1008, 1012; Fig. 15; para. [0153]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the first and second waist elastic members, as taught by Bennett 2 by having provided the varying elongation, as taught by Bennett 1, in order to have the waist elastic members curl inward toward he wearer when placed under tension, thereby providing a body conforming shape (para. [0153]).
Regarding claim 9, Bennett 2 discloses attaching a discrete segment of the second waist elastic material (940; para. [0168]).
Bennett 2 fails to disclose wherein attaching a discrete segment of the second waist elastic material comprises attaching the discrete segment of the second waist elastic material having a higher modulus of elasticity than the first waist elastic material.
However, Bennett 1 teaches wherein attaching a discrete segment of the second waist elastic material (940) comprises attaching the discrete segment of the second waist elastic material (940) having a higher modulus of elasticity than the first waist elastic material (936; para. [0123]).
 the waist elastic members to curl inward toward the wearer when placed under tension, thereby providing a body conforming shape.
Regarding claim 10, Bennett 2 discloses wherein at least one of attaching the first waist elastic members (936; para. [0165]) and attaching the second waist elastic members (940; para. [0168]) comprises at least one of thermal bonding, pressure bonding, adhesive bonding, and ultrasonic bonding (para. [0167], [0169]).
Regarding claim 11, Bennett 2 discloses wherein at least one of attaching the first waist elastic members (936; para. [0165]) and attaching the second waist elastic members (940; para. [0168]) comprises attaching the waist elastic members using an elastic construction adhesive (para. [0169]).
Regarding claim 13, Bennett 2 discloses wherein at least one of attaching the discrete segment of the first waist elastic material (936; para. [0165]) and attaching the discrete segment of the second waist elastic material (940; para. [0168]) comprises at least one of thermal bonding, pressure bonding, adhesive bonding, and ultrasonic bonding (para. [0167], [0169]).
Regarding claim 14, Bennett 2 discloses wherein a cutting the web assembly (1020) comprises cutting the discrete segment of the first waist elastic material (936) and the discrete segment of second waist material (940) along a mid-line to form two absorbent articles (1002; Fig. 16; para. [0170]) each 694, 696) and at least one garment-side waist elastic member (698, 700; para. [0170]).
Allowable Subject Matter
7.	Claims 15-20 are allowed.
Regarding claim 15, the most relevant prior art is Bennett et al (US 2015/0119840; “Bennett 2”; embodiment 2 beginning at para. [0157]).
Bennett 2 discloses a method for manufacturing absorbent articles (1002; para. [0008], [0157]), the method comprising:
providing an absorbent assembly (1008, 1012) including a liquid permeable bodyside liner (1012), and an absorbent structure (1008) underlying the bodyside liner material (1012; Fig. 16);
providing a continuous web of chassis material (1004) having a body-facing side (in the instant case the body-facing side is the side facing up, towards the end user who will be wearing the absorbent article) and a garment-facing side (1024; Fig. 16);
attaching the absorbent assembly (1008, 1012) to the web of chassis material (1004; para. [0160], [0161]) to form a continuous web assembly (1020);
pre-tensioning a first waist elastic material (926; para. [0163]);
attaching a discrete segment of the first waist elastic material (936; para. [0165]) while pre-tensioned (para. [0163]) to at least one of the body-facing side of the chassis material (1004) and the absorbent assembly (1008, 1012; para. [0167]) such that the discrete segment is attached in an elongated state;
928; para. [0163]);
attaching a discrete segment of the second waist elastic material (940; para. [0168]) while pre-tensioned (para. [0163]) to the garment-facing side of the chassis (1004; para. [0169]) such that the chassis (1004) is interposed between the discrete segments of first (926) and second waist elastic materials (940); and
cutting (946) the web assembly (1020) to form a plurality of absorbent articles (1002; para. [0170]).
Bennett 2 fails to forming a continuous absorbent assembly web including a liquid permeable bodyside liner, and an absorbent structure underlying the bodyside liner.
Bennett 2 discloses the absorbent structure (1008) and the liquid permeable bodyside liner (1012) are attached individually to a chassis material (1004), respectively. The web is formed when all three are a connected, not prior to.
8.	Claim 12 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, the most relevant prior art is Bennett et al. (US 2015/0119840; “Bennett 2”; embodiment 2 beginning at para. [0157])
Bennett 2 fails to discloses wherein the discrete segment of first waist elastic material is interposed between the absorbent assembly and the web of chassis material.
1008, 1012) is interposed between the discrete segment of first waist elastic material (936) the web of chassis material (1004).
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Primary Examiner, Art Unit 3731